Citation Nr: 0532640	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-10 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for cervical spine staph infection due to 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from July 1965 to August 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In September 2003 the veteran was afforded a Travel Board 
Hearing in front of the undersigned Veterans Law Judge (VLJ).

In August 2004 the Board remanded the case for further 
development.


FINDINGS OF FACT

Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.  Evidence of lack 
of informed consent is also not of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation for cervical 
staph infection due to surgery, under the provisions of 38 
U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of compensation pursuant to 38 U.S.C.A. § 1151.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from August 2003, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in July 2005.  
During the hearing, the Board Member suggested the submission 
of additional evidence to include the best type of evidence 
that should be submitted.  The basic elements for 
compensation pursuant to 38 U.S.C.A. § 1151 have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  A VCAA notice was not provided to the 
appellant before the RO decision regarding his claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of his claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice letter and was 
given an ample opportunity to respond.  The veteran has not 
claimed any prejudice as a result of the timing of the VCAA 
letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the August 2003 letter 
specifically described the evidence needed to substantiate 
the claim and informed the appellant that "[i]f there is 
other evidence or information that you think will support 
your appeal, please let [the RO] know."  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's outpatient medical 
records.  The veteran was afforded a VA examination and a 
Travel Board hearing.  A medical opinion was also secured.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Factual Background

The veteran asserts that compensation is due as a result of 
negligent VA medical care following a January 1999 posterior 
cervical laminectomy C-3 to C-7, right C-6 to C-7 
foraminotomy, posterio-lateral fusion C-3 to C-7, and 
posterior cervical screw, clamp, and rod system fixation.

A surgery summary report dated on January 9, 1999, noted that 
the risks and benefits of the procedure were discussed at 
length, that the veteran understood those risks and benefits, 
and that he consented to the procedure.  The surgery took 
place on January 7, 1999, without any complications.  It was 
noted that he had an uneventful postoperative course with an 
intact incision.  On postoperative day #2 the incision was 
intact and the veteran was found suitable for discharge.

Outpatient treatment record of January 19, 2004, note that 
the veteran reported to the walk-in clinic due to increased 
drainage from his cervical incision and increased neck pain.  
Examination showed that the staples were in place in the 
upper two-thirds of the wound but in the lower portion the 
staples had been pulled out.  There was a 3 cm. wound opening 
with seropurulent exudate actively draining from the wound.  
The impression was post-decompressive cervical laminectomy 
with postoperative wound infection.

On January 20, 1999, the veteran was admitted to the hospital 
for care of the wound infection.  On January 22, 1999 the 
veteran underwent a posterior cervical wound debridement and 
revision.  There were no complications.  Outpatient treatment 
records of January 26, 1999 note that the wound was healing 
well, no drainage with valsalva, and a small amount of 
serosang drainage was noted on the dressing.

Outpatient treatment records of January 28, 1999 note that 
the veteran was placed on intravenous antibiotics after the 
debridement and revision of the wound.  A PIC line was placed 
and he was continued on nafcillin.  At the time, the incision 
was with minimal serosanguinous drainage.  There was no sign 
of continuing infection.  

On February 4, 1999, the veteran was admitted for a wound 
debridement, wound revision and removal of hardware.  The 
veteran tolerated the procedure well and there were no 
complications.  Treatment records of February 9, 1999 note 
that the veteran was doing well.  The wound showed a small 
amount of serosanguinous drainage.  Intravenous antibiotic 
treatment was continued.  On February 12, 1999, the wound was 
opened, debrided and packed.  There were no complications.  
Treatment records of February 22, 1999, note that the 
veteran's wound was granulating. 

Treatment records of March 15, 1999 note that the veteran was 
discharged on that day.  It was also noted that since the 
February 12, 1999 admission for debridement and packing of 
the wound, the veteran had healed well with evidence of 
granulating tissue and no evidence of active infection.  He 
had remained on antibiotic during his entire hospitalization.  

A VA examination of July 2000 noted that, during the last 18 
months since the last surgery, the veteran had not had 
fevers, local swelling or redness and no other sign of 
infection, X-ray of the cervical spine taken 6 months after 
the cessation of antibiotics showed no antero-posterior 
motion of the neck, the intended result of the fusion, and no 
sign of infection.  The veteran exhibited chronic symptoms 
including his immobilized neck, pain in the area of the scar 
and pain and stiffness in the shoulders.  It was also noted 
that he had runny stools.  The examiner found that the 
surgical scar, which was due to the wound infection and the 
second surgery required from the infection, was far more 
extensive than would be expected from the intended surgery 
alone.  There was no sign of infection.  The examiner opined 
that there was no current infection and no infectious 
residual of the surgery; cervical ankylosis is as intended 
from original surgery, not residual of infection; chronic 
neck pain likely much worse than would have occurred from the 
planned surgery alone; post-surgical scar was markedly more 
disfiguring and painful than expected, a residual of the 
infection; and, chronic diarrhea as like as not related to 
extensive antibiotic treatment for the infection.

A VA medical opinion dated in May 2001 rendered after a 
review of the claim folder file only, as requested, stated 
that it could reasonably be derived from the record that: (1) 
the untoward results were the result of infection, an 
accepted risk of the procedure included in the preoperative 
disclosure involved in the informed consent process.  That 
the veteran knew he could become infected.  The record 
revealed no evidence of improper techniques or omissions that 
can be held responsible for the infection.  Surgeons take 
precautions to avoid infection, knowing that this risk can be 
reduced by proper care, but not avoided entirely; (2) the 
record show that the infection was treated appropriately with 
antibiotics and by wound care directed at healing by 
secondary intention the only available option once the suture 
line had become infected.  In his opinion: "[t]he 
unfortunate surgical complications suffered by [the] veteran 
represented known complications of the procedure, to which he 
had given informed consent.  Care was provided within the 
standard of practice to prevent complications including 
infection as best possible, and to treat them appropriately 
when they occurred.  Therefore, no malpractice can be 
ascertained. . ."

Outpatient treatment records of October 2003 note that the 
veteran's current condition of chronic neck pain is most 
likely the result of degenerative cervical myelopathy for 
which he had the first surgery in combination with post-
operative infectious complications from the first surgery 
thus is service related in that sense.

At the September 2003 Travel Board hearing, the veteran 
testified that although he was informed of the risks of the 
surgery prior to his first surgery in January 7, 1999, he was 
not informed of the risks of the following surgeries.  The 
veteran attributed the infection to the stainless steel rods 
and screws used in the procedure.  The file was left open for 
60 days in order to afford the veteran the opportunity to 
obtain a medical opinion that would be favorable to him.  

Criteria

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment 
examination , services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990).


Analysis

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The veteran was admitted at a VAMC in January 1999 for a 
posterior cervical laminectomy C-3 toC-7, right C-6 to C-7 
foraminotomy, posterio-lateral fusion C-3 to C-7, and 
posterior cervical screw, clamp, and rod system fixation.  
The evidence of record does not indicate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA either during the 
operation or in post-operative care.  Rather, the surgical 
notations indicate that the veteran tolerated the procedure 
well and that there were no complications.  The veteran was 
discharged from the hospital without problems and with the 
incision intact.  As such, there is no indication of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
either during the surgery or immediately thereafter.

The Board recognizes that the veteran reported with a wound 
infection on January 19, 1999, ten days after his discharge 
from the hospital.  The veteran has attributed the cause of 
his infection to the stainless steel wires and screws used 
during the surgery.  While the veteran is competent to 
describe his symptoms, competent medical evidence is required 
to establish such a diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  As such, the Board finds that the competent 
medical evidence has not attributed the proximate cause of 
the veteran's infection to any known reaction to the metal or 
any negligence, carelessness, error in judgment, or similar 
instance of fault on the part of VA health care providers.  
Rather, the VA examiner, upon extensively reviewing the 
claims file which included the surgical notes, post-operative 
care reports, and other VAMC treatment records, found that 
"[t]he unfortunate surgical complications suffered by [the] 
veteran represented known complications of the procedure, to 
which he had given informed consent.  Care was provided 
within the standard of practice to prevent complications 
including infection as best possible, and to treat them 
appropriately when they occurred."  

The evidence also indicates that the VAMC and health care 
physicians exercised reasonable care in the treatment of the 
wound infection.

After reporting with signs of infection, the veteran was 
twice taken into surgery to debride and revise the infection.  
Furthermore, the veteran was admitted to the hospital for six 
weeks for intravenous antibiotic therapy to clear the 
infection.  As such, the Board finds that the VAMC and health 
care professionals exercised reasonable care during the 
original surgery and subsequent treatments for his wound 
infection.  Accordingly, compensation as allowed under 38 
U.S.C.A. §1151 for failure to exercise reasonable care during 
the course of the veteran's treatment is not warranted.

Additionally, the Board notes that entitlement for 
compensation under 38 U.S.C.A. § 1151 is not warranted due to 
lack of informed consent regarding the original surgery or 
subsequent procedures required to clear the infections.  The 
veteran has stated that he was informed of the risks and 
benefits of the first surgery and he consented to it.  
Although he has claimed that he was not informed of the risks 
of the fowling surgeries, he has not stated that he did not 
consent to those surgeries or treatment plans.  Furthermore, 
the veteran's VAMC treatment records do not indicate that the 
veteran refused consent to the necessary procedures.  In 
addition, the veteran has not claimed that his current 
condition is a result of the follow-up surgeries, but rather 
the first surgery.  As such, the Board finds that the 
preponderance of the evidence is against granting 
compensation under 38 U.S.C.A. § 1151 due to lack of informed 
consent.

The opinion of the VA examiner, in 2001, also leads to the 
conclusion that the infection was reasonably foreseeable.  
The examiner found that "the untoward results were the 
result of infection, an accepted risk of the procedure 
included in the preoperative disclosure involved in the 
informed consent process.  That the veteran knew he could 
become infected.  The record revealed no evidence of improper 
techniques or omissions that can be held responsible for the 
infection.  Surgeons take precautions to avoid infection, 
knowing that this risk can be reduced by proper care, but not 
avoided entirely"  Therefore, there is no competent evidence 
of record that the veteran was not aware of the possibility 
of an infection.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical spine staph infection due to surgery, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


